department of the treasury internal_revenue_service washington d c yd q uniform issue list feb se tcp lek ‘ta legend taxpayera taxpayerb amount c bank d bank e ira x ira y dear er ek rk ee rk we ee this is in response to your letter dated date supplemented by faxed information dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a whose date of birth was died on without having attained age taxpayer a and taxpayer b owned ira x and ira y respectively with bank d it has been represented that ira x and ira y were and or are individual_retirement_accounts iras described in code sec_408 taxpayer b is taxpayer a's surviving_spouse and was the sole primary designated_beneficiary of taxpayer a's ira x on taxpayers a and b executed an election authorization form for ira x and ira y respectively pursuant to which each chose to receive a lump sum distribution of his her account balance this was done to facilitate a rollover of these respective funds into new ira accounts with more liquidity on or about date taxpayer a and taxpayer b received their respective ira checks via mail and deposited the amounts into a joint checking account taxpayer a’s ira x distribution totaled amount c page on taxpayer a was admitted into a hospital on prior to the expiration of the 60-day rollover period prescribed in sec_408 of the code taxpayer a died taxpayer a had not reinvested her funds in another ira as of her date of death taxpayer a was years old as of her date of death on date taxpayer b contacted the internal_revenue_service service ’ for advice upon realizing that the power_of_attorney he had to perform actions on behalf of taxpayer a had lapsed due to her death also on this date taxpayer b sent a check in the amount of amount c to bank d along with a letter of explanation asking bank d to redeposit said check in taxpayer a’s ira x taxpayer b called bank d on and to follow up on the status of the above-noted request bank d orally informed taxpayer b on approximately date that it would not redeposit the funds in taxpayer a’s ira x without a private ruling letter from the service taxpayer b again called the service which informed taxpayer b as to how to apply for a private_letter_ruling on date bank d informed taxpayer b in writing that they were returning his check for amount c sent on date upon receipt taxpayer b voided the check on taxpayer b rolled over his own lump sum distribution obtained from ira y into a certificate of deposit at bank e which was within the 60-day rollover period found in code sec_408 upon receiving a letter_ruling granting a waiver of the 60-day rollover requirement taxpayer b will promptly deposit amount c either into ira x initially set up in taxpayer a's name or into a new ira set up and maintained in taxpayer a’s name based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount c because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira should be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to page sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including etrors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred code sec_401 provides that where an employee dies prior to distribution of the employee's interest having begun in accordance with sec_401 the distribution of the employee's entire_interest must be made within years after the death of the employee said period of time has been extended to the end of the fifth calendar_year following the calendar_year which contains the ira holder’s date of death pursuant to final income_tax regulations promulgated under code sec_401 code sec_408 provides in relevant part that the minimum distribution_requirements of code sec_401 apply to iras described in code sec_408 that the check dated approximately representing the distributed_amount was the information presented by taxpayer b demonstrates that taxpayer a had requested a lump sum distribution totaling amount c of her ira x account balance for the eventual purpose of redepositing said amount c into another ira promising more liquidity and page deposited into a checking account taxpayer a did not timely roll over the funds represented by the check into an ira set up and maintained in her name because of her death on which was within the 60-day period prescribed by d a also on or about date taxpayer b in good_faith attempted to redeposit the check in an ira with bank d and was precluded from accomplishing this by bank d which insisted on taxpayer b’s obtaining a private_letter_ruling from the service therefore based on the above facts pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from ira x taxpayer b as surviving_spouse of taxpayer a is granted a period of days from the date of this ruling letter to redeposit amount c into either ira x or anew ira set up in taxpayer a's name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code made applicable to iras under sec_408 of the code the service notes that any ira other than ira x into which amount c may be rolled over will not have a designated_beneficiary as that term is defined in code sec_401 thus the code sec_401 distribution period with respect to any rollover ira other than ira x referenced above is that applicable to an individual who died prior to having attained her required_beginning_date without having designated a beneficiary thereof in accordance with code sec_401 and the final regulations promulgated thereunder if any portion of amount c is rolled over into a new ira set up in taxpayer a's name the total rolled over portion must be distributed by the end of the fifth calendar_year following the calendar_year which contained the date of her death no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at either or please address all correspondence to se t ep ra t3 page sincerely yours b frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
